UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. REBORNNE (USA) INC. (Exact name of registrant as specified in the Charter) Florida 333-110324 90-0515106 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Level 23, 120 Albert Street, Auckland City, Aukland, New Zealand 1010 (Address of Principal Executive Offices) (Zip Code) (+0064) 9-909-8886 (Issuer Telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 15, 2011: 54,800,000 shares of common stock. REBORNNE (USA), INC. FORM 10-Q December 31, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 5Item 4T. Controls and Procedures 25 PART II— OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements Rebornne (USA), Inc. Unaudited Consolidated Financial Statements December 31, 2010 and March 31, 2010 (Stated in US Dollars) Rebornne (USA), Inc. Contents Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Stockholder’s Equity 4 Consolidated Statements of Cash Flows 5 – 6 Notes to Consolidated Financial Statements 7 - 19 To:The Stockholder and Board of Directors Rebornne (USA), Inc. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheets of Rebornne (USA), Inc. as of December 31, 2010 and March 31, 2010, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for the nine-month periods ended December 31, 2010 and March 31, 2010. These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with United States generally accepted accounting principles. San Mateo, California January 21, 2011 Samuel H. Wong & Co., LLP Certified Public Accountants -1- Rebornne (USA), Inc. Consolidated Balance Sheets As of December 31 and March 31, 2010 (Stated in US Dollars) ASSETS Notes 12/31/2010 3/31/2010 Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Other Receivable Inventories 3 Advance to Suppliers Related Parties Receivable 4 Total Current Assets Non-Current Assets Property, Plant & Equipment, net 5 Long-Term Investment 6 Other Assets TOTAL ASSETS $ LIABILITIES Current Liabilities Accounts Payable $ $ Taxes Payable 7 Other Payable Current Portion of Long-term Debt 9 - Related Party Payable 8 Customer Deposits Total Current Liabilities Non-Current Liabilities Long-term Debt 9 - TOTAL LIABILITIES STOCKHOLDER’S EQUITY Preferred Stock ($0.001 par value, 10,000,000 shares authorized, 0 share issued and outstanding at December 31 and March 31, 2010) Common Stock ($0.001 par value, 100,000,000 shares authorized, 52,546,997 and 26,546,997 shares issued and outstanding at December 31 and March 31, 2010 respectively) Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income ) TOTAL STOCKHOLDER’S EQUITY TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ $ See Notes to Consolidated Financial Statements and Accountant’s Report -2- Rebornne (USA), Inc. Consolidated Statements of Operations For the three and nine-month periods ended December 31, 2010 and 2009 (Stated in US Dollars) 3 Months 9 Months 3 Months 9 Months Ended Ended Ended Ended Note 12/31/2010 12/31/2010 12/31/2009 12/31/2009 Revenue Sales $ Cost of Goods Sold Gross Profit Operating Expenses Selling Expenses General & Administrative Expenses Total Operating Expenses Operating Income Other Income (Expenses) Other Income - Other Expenses - ) ) ) Interest Income - - 8 Interest Expense ) Total Other Income (Expenses) Earnings before Tax Income Tax ) ) - - Net Income $ Earnings per share -Basic -Diluted Weighted average shares outstanding -Basic -Diluted See Notes to Consolidated Financial Statements and Accountant’s Report -3- Rebornne (USA), Inc. Consolidated Statements of Changes in Stockholder’s Equity As of December 31, 2010 and March 31, 2010 (Stated in US Dollars) Accumulated Number Additional Other of Common Paid in Retained Comprehensive Shares Stock Capital Earnings Income Total Balance at April 1, 2009 $ Net Income - Distribution of Dividends - - - ) - ) Foreign Currency Translation Adjustment - ) ) Balance at March 31, 2010 $ ) $ Balance at April 1, 2010 $ ) $ Issuance of common stock - - Net Income - Distribution of Dividends - Foreign Currency Translation Adjustment - Balance at December31, 2010 $ Comprehensive Income 12/31/2010 3/31/2010 Accumulated Total Net Income $ $ $ Foreign Currency Translation Adjustment ) $ $ See Notes to Consolidated Financial Statements and Accountant’s Report -4- Rebornne (USA), Inc. Consolidated Statements of Cash Flows As of December 31, 2010 and March 31, 2010 (Stated in US Dollars) 3 Months 9 Months 3 Months 9 Months Ended Ended Ended Ended 12/31/2010 12/31/2010 12/31/2009 12/31/2009 Cash Flows from Operating Activities Cash Received from Customers $ Cash Paid to Suppliers & Employees ) Cash Paid for Selling Expenses ) Cash Received for Other Income - Cash Paid for Other Expenses - ) ) ) Interest Received - - 8 Interest Paid ) VAT and Other Tax (Payments)/Refunds Received Cash Sourced/(Used) in Operating Activities ) ) Cash Flows from Investing Activities Purchase of Property, Plant, and Equipment ) ) - ) Proceeds from Disposal of Property, Plant and Equipment - - - Purchase of Other Assets - ) - (4 ) Payment for Long-term Investment - - - ) Cash Used/(Sourced) in Investing Activities ) ) - ) Cash Flows from Financing Activities Issuance of Common Stock - - Payment of Long-term Debt ) ) - - Cash Sourced/(Used) in Financing Activities - - Net Increase/(Decrease) in Cash & Cash Equivalents for the Period ) Effect of Other Comprehensive Income ) ) Cash & Cash Equivalents at Beginning of Period Cash & Cash Equivalents at End of Period Non-cash Investing Activity Purchase of Motor Vehicle by Way of Long-term Debt - - - See Notes to Consolidated Financial Statements and Accountant’s Report -5- Rebornne (USA), Inc. Reconciliation of Net Income to Cash Sourced/(Used) in Operations For the three- and nine-month periods ended December 31, 2010 and 2009 (Stated in US Dollars) 3 Months 9 Months 3 Months 9 Months Ended Ended Ended Ended 12/31/2010 12/310/2010 9/30/2009 9/30/2009 Net Income $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Loss on Disposal of Property, Plant and Equipment - - - Decrease/(Increase) in Accounts Receivable ) Decrease/(Increase) in Other Receivable ) Decrease/(Increase) in Inventories ) ) ) Decrease/(Increase) in Advance to Suppliers ) ) ) Decrease/(Increase) in Related Parties Receivable ) ) ) Increase/(Decrease) in Accounts Payable ) Increase/(Decrease) in Taxes Payable Increase/(Decrease) in Other Payable ) Increase/(Decrease) in Related Party Payable ) ) Increase/(Decrease) in Customer Deposits Total of all adjustments ) ) Cash Sourced (Used) in Operation $ ) $ ) $ $ See Notes to Consolidated Financial Statements and Accountant’s Report -6- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 1. The Company and Principal Business Activities Rebornne (USA), Inc. (the “Company”), formerly BTX Holdings, Inc., is a holding company whose primary business operations are conducted through its operating subsidiaries Rebornne New Zealand Ltd. (“Rebornne NZ”), Rebornne (Guangzhou) Diary Company (“Rebornne Guangzhou”), Rebornne (Shenzhen) Dairy Company (“Rebornne Shenzhen”) and Shenzhen Xin Sheng Advertising and Strategy Ltd. (“Shenzhen Xin Sheng”). Rebornne NZ is principally engaged in formulation and production of milk powder and colostrums tablets for infants.Rebornne NZ markets its products under the Rebornne brand name.The Company sells to distributors in New Zealand and China.Rebornne Guangzhou has production facilities in Guangzhou, China.It blends and produces mainly milk powder by using Rebornne NZ’s formulations.It packages the final milk powder products and sells them throughout China under the Rebornne brand name.Rebornne Shenzhen operates a retail store in Shenzhen, China.It mainly sells packaged milk powder products as well as health food.It also has a warehouse in Shenzhen to stock its inventories.Shenzhen Xin Sheng was set up by the Company on July 16, 2010 and it is in the business of providing advertising services. . The Company was formed under the laws of the State of Florida on April 24, 2003.On May 28, 2010, the Company entered into a share exchange agreement with Rebornne NZ.Rebornne NZ wholly owns Rebornne Guangzhou and Rebornne Shenzhen.Pursuant to the share exchange agreement, the Company issued 26,546,997 shares in exchange for all of Rebornne NZ’s issued and outstanding shares.Rebornne NZ became a wholly owned subsidiary of the Company and Rebornne NZ became the Company’s controlling stockholder. The share exchange transaction has been accounted for as a recapitalization of Rebornne NZ where the Company (the legal acquirer) is considered the accounting acquiree and Rebornne NZ (the legal acquiree) is considered the accounting acquirer.As a result of this transaction, the Company is deemed to be a continuation of the business of Rebornne NZ. Accordingly, the financial data included in the accompanying consolidated financial statements is that of the accounting acquirer (Rebornne NZ).The historical stockholders’ equity of the accounting acquirer prior to the share exchange has been retroactively restated as if the share exchange transaction occurred as of the beginning of the first period presented. -7- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 2. Summary of Significant Accounting Policies (A) Method of Accounting The Company maintains its general ledger and journals with the accrual method of accounting for financial reporting purposes. The financial statements and notes are representations of management. Accounting policies adopted by the Company conform to generally accepted accounting principles in the United States of America and have been consistently applied in the presentation of financial statements. (B) Consolidation The consolidated financial statements include all the accounts of the Company and its three wholly-owned subsidiaries. Inter-company transactions, such as sales, cost of sales, due to/due from balances, investment in subsidiary, and subsidiary’s capitalization have been eliminated. As of December 31, 2010, the detailed identities of the consolidated subsidiaries are as follows: Name of Entity Date of Incorporation Place of Incorporation Attributable Equity Interest Registered Capital Rebornne New Zealand Ltd. December 17, 2001 New Zealand 100% NZD $2,000 Rebornne (Guangzhou) Dairy Company July 10, 2006 PRC 100% USD $1,380,000 Rebornne (Shenzhen) Dairy Company January 18, 2010 PRC 100% USD $100,000 Shenzhen Xin Sheng Advertising and Strategy Ltd. July 16, 2010 PRC 100% RMB $500,000 (C) Use of Estimates In the preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets, liabilities, and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting years.These accounts and estimates include, but are not limited to, the valuation of accounts receivable, inventories, and the estimation on useful lives of property, plant and equipment.Actual results could differ from those estimates. -8- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 (D) Cash and Cash Equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. (E) Accounts Receivable Accounts receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An allowance for doubtful accounts is made when recovery of the full amount is doubtful. (F) Inventories Inventories are stated at the lower of cost or market value. Cost is computed using the first-in, first-out method and includes all costs of purchase and other costs incurred in bringing the inventories to their present location and condition. Market value is determined by reference to the sales proceeds of items sold in the ordinary course of business or estimates based on prevailing market conditions. (G) Advances to Suppliers Advances to suppliers represent the cash paid in advance for the purchase of goods. The advances to suppliers are interest free and unsecured. (H) Property, Plant, and Equipment Property, plant, and equipment are stated at cost.Repairs and maintenance to these assets are charged to expense as incurred; major improvements enhancing the function and/or useful life are capitalized.When items are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gains or losses arising from such transactions are recognized. Property, plant, and equipment are depreciated using the straight-line or declining balance method over their estimated useful lives.Their useful lives are as follows: Fixed Assets Classification Useful Lives Property and Leasehold Improvements 10 Years Equipment and Furniture 2.5 to 10 Years Motor Vehicles 4 to 10 Years -9- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 (I) Long-Term Investment Investee companies that are not consolidated, but over which the Company exercises significant influence, are accounted for under the equity method of accounting. Under the equity method of accounting, an investee company’s accounts are not reflected within the Company’s consolidated balance sheets and statements of operations; however, the Company’s share of the earnings or losses of the investee company is reflected in the consolidated statements of operations. The Company’s carrying value in an equity method investee company is reflected in the Company’s consolidated balance sheets. When the Company’s carrying value in an equity method Investee company is reduced to zero, no further losses are recorded in the Company’s consolidated financial statements unless the Company guaranteed obligations of the investee company or has committed additional funding. When the investee company subsequently reports income, the Company will not record its share of such income until it equals the amount of its share of losses not previously recognized. Investee companies not accounted for under the consolidation or the equity method of accounting are accounted for under the cost method of accounting. Under this method, the Company’s share of the earnings or losses of such investee companies is not included in the consolidated balance sheet or statement of operations. However, impairment charges are recognized in the consolidated statement of operations. If circumstances suggest that the value of the investee company has subsequently recovered, such recovery is not recorded. (J) Customer Deposits Customer deposits represent the money the Company has received from customers in advance for the purchase of goods. The Company considers customer deposits as a liability until the title of goods have been transferred at which point the balance will be credited to sales revenue. (K) Comprehensive Income In accordance with SFAS No.130, “Reporting Comprehensive Income”, comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners.Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements.The Company’s current components of other comprehensive income are unrealized gain or loss in investment and the foreign currency translation adjustment. -10- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 (L) Revenue Recognition Revenue from product sales is recognized net of discounts and trade allowances when the goods are shipped and title has passed. (M) Cost of Goods Sold Cost of goods sold is primarily comprised of cost of goods, and other purchasing and receiving overhead costs. (N) Selling Expenses Selling expenses include outbound freight, wages of the sales force, client entertainment, commissions, and advertising. (O) General & Administrative Expenses General and administrative expenses are comprised of executive compensation, wages of administrative and factory staff, professional fees, depreciation, travel and lodging, meals and entertainment, utility, and rental. (P) Advertising Expenses Costs related to advertising and promotion expenditures are expensed as incurred during the year.Advertising costs are charged to selling expense. (Q) Retirement Plan The employees of the Company participate in the defined contribution retirement plans managed by the local government authorities whereby the Company is required to contribute to the schemes at fixed rates of the employees’ salary. The Company’s contributions to this plan are charged to profit or loss when incurred. The Company has no obligations for the payment of retirement and other post-retirement benefits of staff other than the contributions described above. (R) Income Tax The Company uses the accrual method of accounting to determine and report its taxable reduction of income taxes for the year in which they are available. In accordance with SFAS No. 109 “Accounting for Income Taxes”, the Company accounts for income tax using an asset and liability approach and allows for recognition of deferred tax benefits in future years.Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. A valuation allowance is provided for deferred tax assets if it is more likely than not that such items will either expire before the Company is able to realize their benefits, or that future realization is uncertain. -11- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 In respect of the Company and its subsidiaries domiciled and operated in New Zealand and the People’s Republic of China, the taxation of these entities is summarized below: Entities Countries of Domicile Income Tax Rate Rebornne (USA), Inc. United States 15.00%-35.00% Rebornne New Zealand Limited New Zealand 30.00% Rebornne (Guangzhou) Dairy Company PRC 25.00% Rebornne (Shenzhen) Dairy Company PRC 25.00% Shenzhen Xin Sheng Advertising and Strategy Ltd. PRC 25.00% (S) Foreign Currency Translation The Company and its operating subsidiaries Rebornne New Zealand Limited, Rebornne (Guangzhou) Dairy Company and Rebornne (Shenzhen) Dairy Company maintain their financial statements in their functional currencies, which are the New Zealand dollar and the Renminbi (RMB) respectively. Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency at rates of exchange prevailing at the balance sheet dates. Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchanges rates prevailing at the dates of the transaction.Exchange gains or losses arising from foreign currency transactions are included in the determination of net income for the respective periods. For financial reporting purposes, the financial statements of Rebornne NZ, Rebornne Guangzhou and Rebornne Shenzhen, which are prepared using their respective functional currencies, have been translated into United States dollars.Assets and liabilities are translated at the exchange rates at the balance sheet dates and revenue and expenses are translated at the average exchange rates, and stockholders’ equity is translated at historical exchange rates. Translation adjustments are not included in determining net income but are included in foreign exchange adjustment to other comprehensive income, a component of stockholders’ equity. -12- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 Exchange Rates 12/31/10 03/31/10 12/31/09 Period end RMB : US$ exchange rate Average period RMB : US$ exchange rate Period end NZD : US$ exchange rate Average period HKD : US$ exchange rate (T) Financial Instruments The Company’s financial instruments are cash and cash equivalents, accounts receivable, other receivable, advances to suppliers, related parties receivable, accounts payable, other payable and related party payable. The recorded values of these financial instruments approximate their fair values due to their short-term nature. (U) Recent Accounting Pronouncements In May 2009, the FASB issued SFAS No. 165, Subsequent Events (“SFAS 165”). SFAS 165 establishes general standards of accounting for and disclosing of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued. SFAS 165 does not significantly change the types of subsequent events that an entity reports, but it requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date. SFAS 165 is effective for interim or annual reporting requirements ending after June 15, 2009. The adoption of this standard did not have a material impact on our financial position, results of operations or cash flows of the Company. In June 2009, the FASB issued Accounting Standards Update (“ASU”) 2009-01, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles — a replacement of FASB Statement No. 162 (“ASU 2009-01”). ASU 2009-01 established the Accounting Standards Codification (the “Codification”) as the source of authoritative GAAP recognized by the FASB to be applied to nongovernmental entities. The Codification supersedes all prior non-SEC accounting and reporting standards. Following ASU 2009-01, the FASB will not issue new accounting standards in the form of FASB Statements, FASB Staff Positions, or Emerging Issues Task Force abstracts. ASU 2009-01 also modifies the existing hierarchy of GAAP to include only two levels — authoritative and non-authoritative. ASU 2009-01 is effective for financial statements issued for interim and annual periods ending after September 15, 2009, and early adoption was not permitted. The adoption of this standard did not have an impact on the financial position, results of operations or cash flows of the Company. -13- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 In August 2009, the FASB issued ASU 2009-05, Fair Value Measurements and Disclosures (Topic 820) - Measuring Liabilities at Fair Value (“ASU 2009-05”). ASU 2009-05 addresses concerns in situations where there may be a lack of observable market information to measure the fair value of a liability, and provides clarification in circumstances where a quoted market price in an active market for an identical liability is not available. In these cases, reporting entities should measure fair value using a valuation technique that uses the quoted price of the identical liability when that liability is traded as an asset, quoted prices for similar liabilities, or another valuation technique, such as an income or market approach. ASU 2009-05 also clarifies that when estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of the liability. ASU 2009-05 is effective for the first reporting period subsequent to August 2009 and the adoption of this update is not expected to have a material impact on the financial position, results of operations, or cash flows of the Company. In June 2009, the FASB issued SFAS No. 166, Accounting for Transfers of Financial Assets, an amendment of FASB Statement No. 140 (“SFAS 166”). SFAS 166 amends the application and disclosure requirements of SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities — a Replacement of FASB Statement 125 (“SFAS 140”), removes the concept of a “qualifying special purpose entity” from SFAS 140 and removes the exception from applying FASB Interpretation (“FIN”) No. 46(R), Consolidation of Variable Interest Entities — an Interpretation of ARB No. 51 (“FIN 46(R)”) to qualifying special purpose entities. SFAS 166 is effective for the first annual reporting period that begins after November 15, 2009, and early adoption is not permitted. The adoption of this standard is not anticipated to have a material impact on the financial position, results of operations or cash flows of the Company. In October 2009, the FASB issued ASU 2009-13, Revenue Recognition (Topic 605) — Multiple-Deliverable Revenue Arrangements, a consensus of the FASB Emerging Issues Task Force (“ASU 2009-13”). ASU 2009-13 addresses the accounting for multiple-deliverable arrangements where products or services are accounted for separately rather than as a combined unit, and addresses how to separate 71 deliverables and how to measure and allocate arrangement consideration to one or more units of accounting. Existing GAAP requires an entity to use vendor-specific objective evidence (“VSOE”) or third-party evidence of a selling price to separate deliverables in a multiple-deliverable selling arrangement. As a result of ASU 2009-13, multiple-deliverable arrangements will be separated in more circumstances than under current guidance. ASU 2009-13 establishes a selling price hierarchy for determining the selling price of a deliverable. The selling price will be based on VSOE if it is available, on third-party evidence if VSOE is not available, or on an estimated selling price if neither VSOE nor third-party evidence is available. ASU 2009-13 also requires that an entity determine its best estimate of selling price in a manner that is consistent with that used to determine the selling price of the deliverable on a stand-alone basis, and increases the disclosure requirements related to an entity’s multiple-deliverable revenue arrangements. ASU 2009-13 must be prospectively applied to all revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, and early adoption is permitted. Entities may elect, but are not required, to adopt the amendments retrospectively for all periods presented. The Company expects to adopt the provisions of ASU 2009-13 on January 1, 2011 and does not believe that the adoption of this standard will have a material impact on the financial position, results of operations, or cash flows of the Company. -14- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 In December 2009, the FASB issued ASU 2009-17, Consolidations (Topic 810) — Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. ASU 2009-17 replaces the quantitative-based risk and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity. ASU 2009-17 also requires additional disclosures about a reporting entity’s involvement in variable interest entities. The provisions of ASU 2009-17 are to be applied beginning in the first fiscal period beginning after November 15, 2009. The Company adopted ASU 2009-17 on January 1, 2010 and does not anticipate that the adoption of this standard will have a material effect on the financial position, results of operations, or cash flows of the Company. In January 2010, the FASB issued ASU 2010-02, Consolidation (Topic 810) — Accounting and Reporting for Decreases in Ownership of a Subsidiary — A Scope Clarification. ASU 2010-02 clarifies that the scope of previous guidance in the accounting and disclosure requirements related to decreases in ownership of a subsidiary apply to (i) a subsidiary or a group of assets that is a business or nonprofit entity; (ii) a subsidiary that is a business or nonprofit entity that is transferred to an equity method investee or joint venture; and (iii) an exchange of a group of assets that constitutes a business or nonprofit activity for a noncontrolling interest in an entity. ASU 2010-02 also expands the disclosure requirements about deconsolidation of a subsidiary or derecognition of a group of assets to include (i) the valuation techniques used to measure the fair value of any retained investment; (ii) the nature of any continuing involvement with the subsidiary or entity acquiring a group of assets; and (iii) whether the transaction that resulted in the deconsolidation or derecognition was with a related party or whether the former subsidiary or entity acquiring the assets will become a related party after the transaction. The provisions of ASU 2010-02 will be effective for the first reporting period beginning after December 13, 2009. The Company adopted the provisions of ASU 2010-02 on January 1, 2010 and does not anticipate that the adoption of this standard will have a material impact on the financial position, results of operations, or cash flows of the Company. -15- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 In January 2010 the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) —Improving Disclosures About Fair Value Measurements. ASU 2010-06 clarifies the requirements for certain disclosures around fair value measurements and also requires registrants to provide certain additional disclosures about those measurements. The new disclosure requirements include (i) the significant amounts of transfers into and out of Level 1 and Level 2 fair value measurements during the period, along with the reason for those transfers, and (ii) separate presentation of information about purchases, sales, issuances and settlements of fair value measurements with significant unobservable inputs. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009. The Company adopted the provisions of ASU 2010-06 on January 1, 2010 and does not anticipate that the adoption of this standard will have a material impact on the financial position, results of operations, or cash flows of the Company. (V) Subsequent Events The Company evaluates subsequent events that have occurred after the consolidated balance sheet date but before the consolidated financial statements are issued.There are two types of subsequent events:(1)recognized, or those that provide additional evidence with respect to conditions that existed at the date of the balance sheet, including the estimates inherent in the process of preparing financial statements, and (2)nonrecognized, or those that provide evidence with respect to conditions that did not exist at the date of the balance sheet but arose subsequent to that date.The Company has evaluated subsequent events, and based on this evaluation, the Company did not identify any recognized or nonrecognized subsequent events that would haverequired adjustments to the consolidated financial statements. 3. Inventories 12/31/2010 3/31/2010 Raw materials $ $ Finished goods $ $ -16- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 4. Related Parties Receivable 12/31/2010 03/31/2010 Rebornne Trading Company Limited $ $ Rebornne Dairy Dongying Company Pai Cun (Guangzhou) Health Limited - $ $ The Company, Pai Cun (Guangzhou) Health Limited and Rebornne Trading Company Limited have common shareholders, whereas Rebornne NZ has an ownership interest in Rebornne Dairy Dongying Company.The amounts due from these related parties have no specific terms of repayment and are non-interest bearing and unsecured. 5. Property, Plant, and Equipment Accumulated 12/31/2010 Cost Depreciation Net Property and Leasehold Improvements $ $ $ Equipment and Furniture Motor Vehicles $ $ $ Accumulated 3/31/2010 Cost Depreciation Net Property and Leasehold Improvements $ $ $ Equipment and Furniture Motor Vehicles $ $ $ -17- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 6. Long-Term Investment In April 2008, Rebornne NZ entered into an agreement to acquire 60% interest in Rebornne Dairy Dongying Company (“Rebornne Dongying”).Rebornne Dongying is located is Shandong, PRC.Rebornne Dongying’s primary business activity is production of fresh milk.As consideration for the 60% interest, Rebornne NZ committed to contribute $2,303,945 (RMB$15,750,000) in capital by April 29, 2010.As of September 30, 2010, the Company has contributed $29,970 in cash.The Company has also contributed a milk powder formulation to Rebornne Dongying. The milk powder formulation has been appraised at $841,123 (RMB$5,750,000). The Company has not recognized an intangible asset on its balance sheet related to the milk powder formulation; the Company believes there is a difference in accounting recognition between PRC GAAP and US GAAP for the milk powder formulation.Under PRC GAAP, the milk powder formulation can be recognized as an intangible asset; however, the Company, from a conservative interpretation of US GAAP, has accounted for the milk powder formulation as research and development costs that have been expensed to the statements of operations in prior periods that are not presented herein. The cash contribution made by Rebornne NZ does not exceed 20% of the net assets of Rebornne Dongying.Neither the Company nor Rebornne NZ has not been able to exert significant influence over Rebornne Dongying in terms of management of the finances and business operations for the periods presented; therefore, in light of the foregoing circumstance, the Company, at September 30, 2010 and March 31, 2010, has accounted for its investment in Rebornne Dongying using the cost method.If in the future the Company is able to exert more significant influence or increase its capital contribution, the Company would change the method for which it accounts for its investment in Rebornne Dongying. 7. Taxes Payable 12/31/2010 03/31/2010 Value Added Tax $ $ Other Tax Income Tax Payable $ $ -18- Rebornne (USA), Inc. Notes to Consolidated Financial Statements As of and for the nine-month periods ended December 31, 2010 and March 31, 2010 8. Related Party Payable Related party payable relates to amounts owing to the shareholder of the Company.It has no specific terms of repayment and is non-interest bearing. 9. Long-term Debt 12/31/2010 03/31/2010 Motor Vehicle Loan $ $
